Motion granted and appeal dismissed, without costs, upon the ground that no appeal lies as of right under CPLR 5601 ('subd. [a], par. [i]), since the dissenting opinion at the Appellate *667Division rests only iipon a question of discretion which is not reviewable by the Court of Appeals. (Guaspari v. Gorsky, 29 N Y 2d 891.) The claimed error in the trial court’s charge does not present any reviewable question of law. since no objection was taken thereto at the trial (CPLR 4017, 5501, .subd. [a], par. 3; Guaspari v. Gorsky, 29 N Y 2d 891, supra.)
Application by appellant to enlarge the time within which to make a motion for leave to appeal denied as unnecessary (CPLR 5514, ,subd. [a]).